Citation Nr: 0824123	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-11 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Whether there is new and material evidence sufficient to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Bohdan J. Zelechiwsky, Esq.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The veteran served on active duty from May 1957 to May 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's above 
noted claims.  A videoconference hearing was held before a 
Veterans Law Judge in May 2006.  These issues were remanded 
for further development in July 2006, and now return again 
before the Board.

In October 2007, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c)(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2006, the veteran had a hearing before a Veterans Law 
Judge who is no longer a member of the Board.  As such, the 
veteran was informed by a May 2008 letter that he could, if 
he chose, have an additional hearing before a current 
Veterans Law Judge.  The veteran responded that he wished to 
have a videoconference hearing before a current Veterans Law 
Judge.  The case is therefore being returned to the RO so 
that a videoconference hearing can be scheduled.  See 38 
C.F.R. § 20.703 (2007). 

The Board regrets the additional delay in adjudicating the 
veteran's claim that this remand will create.  However, this 
remand is necessary to ensure that the veteran receives all 
consideration due him under the law.

Accordingly, the case is remanded to the RO for the following 
action:

The RO should schedule the appellant for a 
videoconference hearing before a Veterans Law Judge at 
the RO.

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the appellant until he receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




